Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 8 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 51.
My dearest friend.
Ghent 8. November 1814.

The Evening before last, Mr Russell received, enclosed in a letter from Mr Beasley a scrap of an English Newspaper, containing the President’s Speech, or Message, at the commencement of the Session of Congress, and immediately under it a paragraph asserting that the Letters from Liverpool affirmed in the most positive terms, that the American fleet on Lake Ontario was totally destroyed, and Commodore Chauncey a prisoner—Beasley in his Letter to Mr Russell says that the real report from Liverpool, was directly the reverse—namely—That there had arrived there a vessel, which sailed from Quebec, on the 10th: of October—that the account had at that time been received there, that the British fleet on Lake Ontario had been defeated, and that Sir James L. Yeo was a prisoner—The only hope that I derive from Beasley’s account is that there is no truth in either part of the story; for I can have no other reason for believing that Chauncey has defeated Yeo, than that which some Roman Catholic Priest is said to have given for believing transubstantiation—because it is impossible—I have no faith in the gathering of figs from thistles, and I would not give a fig for all the victories we shall gain upon lake Ontario, while that personage is our Commander upon it—You know how long and how anxiously I have dreaded the other face of the Story—the Catastrophe as the newspaper tells it—And that event is still supported in my mind by so many probabilities, that notwithstanding Mr Beasley’s contradiction I shall not be relieved from the uneasiness the report has given me, until I find it disproved by the subsequent intelligence from England. Beasley’s Letter adds that General Izard had embarked at Sacket’s Harbour, with three thousand men, on the 17th: of September, for Niagara: and that our garrison at Fort Erie had made a sortie, in which four hundred men of the Enemy were killed and wounded—our own loss not mentioned. We know that our army at Fort Erie was in the most imminent danger, and that raises a probability that Izard may have embarked at Sacket’s Harbour to make the attempt of going to their relief—All our efforts in that quarter are of the precarious and desperate kind; and without some further special interposition of Providence, as I must consider Prevost’s retreat from Plattsburg to have been, we have nothing to expect from them but disaster. I have read Gaines’s long official report of the attack of 15. August on Fort Erie—Saltus was mistaken in saying that the explosion had no effect on the issue of the battle—Gaines expressly says that its effect was tremendous, and decisive—But he mentions another explosion, of a magazine which happened the evening before the attack, and had done no injury, but which he supposed had encouraged the Enemy to attempt the storm—It was one of those incalculable chances, which a religious turn of mind must ascribe to the special agency of a superior Power, that the accident which secured to us the victory, was not fatal to many of our own men, instead of destroying such numbers of the enemy—Gaines says that Coll: Drummond killed with his own hand Captain McDonough of our army, who was already wounded and calling for Quarter—That he repeated many times the order, “give the damn’d Yankees no Quarter,” and was shot dead with the words in his mouth—He names even the man who killed him, but the name is left blank in the printed Dispatch.—I cannot blame Gaines’s severity upon such atrocious conduct as that of Drummond, especially as it is qualified by an acknowledgment of his intrepidity; but I wish he had learnt from General Brown how to write his dispatches—The extraordinary and glorious conflict of that Night, would have shone from the midst of its darkness with double splendour had it been related with unaffected simplicity.
The Speech is firm and temperate, though the English printers have employed with it a kind of paltry malice, in which they now frequently indulge themselves of disfiguring American official papers by misprinting. It dwells with great earnestness upon the necessity of making great efforts of raise men and money for the support of our Cause—It is upon the measures to be taken by Congress that our destinies must now depend.
We have not yet sent our reply to the note which we received on the 31st: ulto: from the British Plenipotentiaries—We had never before taken so much time to reply; the reason of which delay is that we have been preparing the draft of a Treaty, to send with the Note—This has brought us upon the whole field of this Negotiation, and has made it necessary to deliberate and agree among ourselves upon many thorny points of discussion. It has not in this state of things been perfectly easy to bring our own minds to the point of cordial unanimity—But our deliberations have been cool, moderate, mutually conciliatory and I think will result in full harmony. We shall not be ready with the project before Thursday—perhaps not even so soon—While it shall continue to be the policy of the British Government to temporize we cannot force them to decision—Since their last disgraces in America, the Spirit of the English Nation is evidently more fiercely bent upon the prosecution of the War, than it was before—The negotiators from Bordeaux upon whose success so much reliance was placed, having failed, the only conclusion that Mr Bull’s pride will allow him to draw from his disappointment is that there were not enough of them. So he insists upon making another trial and sending more—General Pakenham goes out with a staff to succeed Ross—Prevost and most of the old commanding Officers are recalled—A man of high rank is to be sent as Commander in Chief of all the forces—Wellington will I think not go yet—But unless he is wiser than I believe him, he will go before the War ends—and then… God speed the Monument of the women of Great-Britain and Ireland! As Wellington began where Cornwallis ended, his American expedition if he undertakes it, I hope will end him where Cornwallis began—at Yorktown.
I told you we had sent Todd with a dispatch to go by the Chauncey, to Ostend—She sailed immediately after he arrived there—He was to have returned here the next day; but the fancy took him to make a tour to Dunkirk, and in coming back to survey the fortifications of Lille, the Chef d’Oeuvre of the great Engineer Vauban—He had no Passport, but in his character as a “brave Americain,” he was permitted to go over all the fortifications of which he brought with him a plan—He reached here the Evening before last.
Our visitors pass before us like a succession of Chinese Shadows—Captain Bates went in the Chauncey—Saltus is gone to Amsterdam—a young Virginian named Boswell, came one day last week from London, and went off the next morning for Paris—Mr Bentzon, who is appointed one of the Danish Commissioners to receive their West-India Islands from the British, went to London, to sail in the beginning of October—But the departure of the expedition is deferred to the first of December and Mr Bentzon is with us again—Adieu! Love to Charles.—I hope to hear from you before the next Post-day.—Ever affectionately yours.
A.